Detailed Action
Status of Claims
This is the first office action on the merits. Claims 11-29 are currently pending and addressed below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/07/2022 has being considered by the examiner.

Objections

	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the medium cavity, first, second and third protrusions must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the 


Claim Rejections – 35 USC §102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

11-13, 15-16, 18-20, 22-25, 27 & 29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sutliff et al. (US Pat No. 3733853).

Claim 11: 

	Sutliff teaches: A rotary guiding tool, wherein, comprising: (Sutliff Fig 2 col 1 line 18-19 "Another object is to provide a relatively inexpensive flexible drill string joint") a power unit having an output shaft capable of outputting a torque and an offset driving portion capable of outputting a radial force and/or an axial force; (Sutliff col 2 lines 64- col 3 line 2 "Axial forces of thrust and tension are transmitted through the joint 14 by the ball and socket connection provided between the upper and lower subs 15 .and 16”) (Examiners note: axial forces of trust and tension require the application and transmission of power and the radial force is the rotation of the drill string driven by the power source) a transmission shaft connected with the output shaft (Sutliff col 2 line 67-col 3 line 2 “while torque forces are transmitted through this joint between these subs by the interaction of the male and female spline sections 28 and 33.")(Examiners note: the transmission of rotational energy down the drill pipe (shaft) to the drill bit) a support shaft (15,16) connected with the transmission shaft through a rotation structure (fig. 2), a rotation axis of the rotation structure (fig. 2) is perpendicular to an axis of the output shaft, the support shaft (15,16) has (Sutliff Fig 3 element 17 "Each drill string joint 14 includes an upper sub 15 and a lower sub 16. The upper sub has an internally threaded box 17 which is adapted to be screwed onto the threaded pin 18")(Examiners note: drill string is assumed to be supportive of the bottom hole assembly) an inner wall defining an accommodating cavity (51), and a forward end and a rearward end formed at both ends of the accommodating cavity (51), (Sutliff Col 2 line 55-58 "The lower sub 16 is provided with a central circulating fluid passage 51 which connects through a passage 52 in the upper socket ring 41 with the bore 19 of upper sub 15.") (Examiners note: the accommodating a rotation center (34) of the rotation structure (fig. 2) is located in the accommodating cavity (51), and the rearward end of the support shaft (15,16) is capable of being driven by the radial force output by the offset driving portion; and (Sutliff Fig 3 Element 32 col 2 line 14-17 " At the lower end of the male spline section 28, the lower sub 16, where this is milled away, is left with a concave spherical face 31 which is generated about a center point 32.") a drill bit having a drill bit tail end, the drill bit and the forward end of the support shaft (15,16) are connected to the drill bit tail end. (Sutliff Fig 2 col 1 line 18-19 "Another object is to provide a relatively inexpensive flexible drill string joint") 

	Claim 12

	Sutliff teaches that: The rotary guiding tool of claim 11, wherein, the rotation structure (fig. 2)comprises a rotation joint (43) that forms a spherical pair with the support shaft (15,16), and a flexiblemember that passes through the rotation joint (43) and is connected with the support shaft (15,16). (Sutliff Fig 2 Element 43 col 1 line 18-19 "Another object is to provide a relatively inexpensive flexible drill string joint") 

	Claim 13

	Sutliff teaches: The rotary guiding tool of claim 12, wherein, the rotation joint (43) comprises afirst protrusion proximal to the forward end of the support shaft (15,16) (Sutliff Fig 3 Element 28 col 2 line 8-10 "An upper portion of the lower sub 16 is tooled away to leave a male spline section 28") and having a first truncated spherical surface portion, the support shaft (15,16) has a first groove, (Sutliff Col 2 line 27-30 "Captured in the counter bore 20 by the female spline section 33 when this is screwed and the first groove and the first protrusion cooperate at the first truncated spherical surface portion to form a spherical pair. (Sutliff Fig 2 Element 41). 

	Claim 15

	Sutliff teaches: The rotary guiding tool of claim 13, wherein, the rotation joint (43) furthercomprises a pair of connection keys (34 & 29) arranged with a central axis of rotation of the transmission shaft as a symmetrical axis, (Sutliff Fig 3 col 1 line 39-42 "FIG.3 is an enlarged cross-sectional view taken on line 3-3 of FIG. 2, and illustrates the loose fit between the male and female spline subs of the invention which affords a substantial degree of flexibility in the joint.") the pair of connection keys (34 & 29) are mounted on the rotation joint (43), and the support shaft (15,16) is formed with a key slot cooperating with the connection keys (34 & 29); (Sutliff col 2 line 24-26 "The lower end of female spline section 33 is provided with a convex spherical face 40 which slideably fits the concave spherical face 31 on the lower sub 16.") the connection key has a second protrusion, and a surface of the second protrusion is of a truncated cylindrical shape with a rotation axis of the rotation structure (fig. 2) as a central axis. (Sutliff col 2 line 8-11 "An upper portion of the lower sub 16 is tooled away to leave a male spline section 28 having three male splines 29 radiating therefrom in equally circumferentially spaced relation")

	Claim 16

	Sutliff teaches that: The rotary guiding tool of claim 13, wherein, the rotation joint (43) furthercomprises a third protrusion formed at an end, distal from the forward end of the support shaft (15,16), of the connection key, the third protrusion has a second truncated spherical surface portion that is concentric with the first truncated spherical surface portion, (Sutliff Fig 3 col 2 line 8-11 "An upper portion of the lower sub 16 is tooled away to leave a male spline section 28 having three male splines 29 radiating therefrom in equally circumferentially spaced relation")

	Claim 18

	Sutliff teaches: The rotary guiding tool of claim 15, wherein, the rotation joint (43) furthercomprises a third protrusion formed at an end, distal from the forward end of the support shaft (15,16), of the connection key, the third protrusion has a second truncated spherical surface portion that is concentric with the first truncated spherical surface portion, (Sutliff Fig 3 col 2 line 8-11 "An upper portion of the lower sub 16 is tooled away to leave a male spline section 28 having three male splines 29 radiating therefrom in equally circumferentially spaced relation")the support shaft (15,16) has a third groove, and the third groove and the third protrusion cooperate at a second cross section spherical surface portion to form a spherical pair (Sutliff Fig 3 col 2 line 8-11 "An upper portion of the lower sub 16 is tooled away to leave a male spline section 28 having three male splines 29 radiating therefrom in equally circumferentially spaced relation")

	Claim 19

	Sutliff teaches: The rotary guiding tool of claim 12, wherein, an end of the flexiblemember is mounted on a fixed portion of the support shaft (15,16), the other end of the flexible member is supported by a support portion of the transmission shaft, and the rotation center (34) of the rotation structure is located between the fixed portion and the support portion. (Sutliff Fig 2 “At the lower end of the male spline section 28, the lower sub 16, where this is milled away, is left with a concave spherical face 31 which is generated about a center point 32.”)

	Claim 20

	Sutliff teaches:  The rotary guiding tool of claim 13, wherein, an end of the flexiblemember is mounted on a fixed portion of the support shaft (15,16), the other end of the flexible member is supported by a support portion of the transmission shaft, and the rotation center (34) of the rotation structure is located between the fixed portion and the support portion. (Sutliff Fig 2 Element 32 Col 2 line 14-18 “At the lower end of the male spline section 28, the lower sub 16, where this is milled away, is left with a concave spherical face 31 which is generated about a center point 32.”) 


	Claim 22
	Sutliff teaches that: The rotary guiding tool of claim 15, wherein, an end of the flexiblemember is mounted on a fixed portion of the support shaft (15,16), the other end of the flexible member is supported by a support portion of the transmission shaft, and the rotation center (34) of the rotation structure is located between the fixed portion and the support portion. (Sutliff Fig 2 Element 32 Col 2 line 14-18 “At the lower end of the male spline section 28, the lower sub 16, where this is milled away, is left with a concave spherical face 31 which is generated about a center point 32.”)

	Claim 23

	Sutliff teaches: The rotary guiding tool of claim 11, wherein, further comprising anannular pressure balance portion connecting the inner wall of the support shaft (15,16) and an outer wall of the transmission shaft, a portion of the inner wall of the support shaft (15,16), a portion of the outer wall of the transmission shaft and an inner surface of the pressure balance portion jointly define a medium cavity (51). (Sutliff Fig 3 Element 46 Col 2 line 37-42 "Suitable O-rings 44 and 45 are provided in socket rings 41 and 42 for sealing off the space 46 within the counter bore 20 opposite the 40 ball 43 to prevent contamination of lubricant injected into this space through an aperture 47 formed in the upper sub 15 and normally closed by a plug 48.")

	Claim 24

	Sutliff teaches: The rotary guiding tool of claim 12, wherein, further comprising anannular pressure balance portion connecting the inner wall of the support shaft (15,16) and an outer wall of the transmission shaft, a portion of the inner wall of the support shaft (15,16), a portion of the outer wall of the transmission shaft and an inner surface of the pressure balance portion jointly define a medium cavity (51). (Sutliff Fig 3 Element 46 Col 2 line 37-42 "Suitable O-rings 44 and 45 are provided in socket rings 41 and 42 for sealing off the space 46 within the counter bore 20 opposite the 40 ball 43 to prevent contamination of lubricant injected into this space through an aperture 47 formed in the upper sub 15 and normally closed by a plug 48.")

	Claim 25

	Sutliff teaches that: The rotary guiding tool of claim 13, wherein, further comprising anannular pressure balance portion connecting the inner wall of the support shaft (15,16) and an outer wall of the transmission shaft, a portion of the inner wall of the support shaft (15,16), a portion of the outer wall of the transmission shaft and an inner surface of the pressure balance portion jointly define a medium cavity (51). (Sutliff Fig 3 Element 46 Col 2 line 37-42 "Suitable O-rings 44 and 45 are provided in socket rings 41 and 42 for sealing off the space 46 within the counter bore 20 opposite the 40 ball 43 to prevent contamination of lubricant injected into this space through an aperture 47 formed in the upper sub 15 and normally closed by a plug 48.")

	Claim 27

	Sutliff teaches that: The rotary guiding tool of claim 15, wherein, further comprising anannular pressure balance portion connecting the inner wall of the support shaft (15,16) and an outer wall of the transmission shaft, a portion of the inner wall of the support shaft (15,16), a portion of the outer wall of the transmission shaft and an inner surface of the pressure balance portion jointly define a medium cavity (51). (Sutliff Fig 3 Element 46 Col 2 line 37-42 "Suitable O-rings 44 and 45 are provided in socket rings 41 and 42 for sealing off the space 46 within the counter bore 20 opposite the 40 ball 43 to prevent contamination of lubricant injected into this space through an aperture 47 formed in the upper sub 15 and normally closed by a plug 48.")

	Claim 29
	
	Sutliff teaches that: transmission device, separately connected to: (Sutliff while torque forces are transmitted through this joint between these subs by the interaction of the male and female spline sections 28 and 33.") a power unit having an output shaft capable of outputting a torque and an offset driving portion capable of outputting a radial force (Sutliff col 2 lines 64- col 3 line 2 "Axial forces of a drill bit having a drill bit tail end (Sutliff Fig 2 col 1 line 18-19 "Another object is to provide a relatively inexpensive flexible drill string joint") wherein, the transmission device comprises (Sutliff while torque forces are transmitted through this joint between these subs by the interaction of the male and female spline sections 28 and 33.") a transmission shaft coaxially connected with the output shaft (Sutliff while torque forces are transmitted through this joint between these subs by the interaction of the male and female spline sections 28 and 33.") a support shaft (15,16) coaxially connected with the transmission shaft through a rotation structure (fig. 2), a rotation axis of the rotation structure (fig. 2) is perpendicular to an axis of the output shaft, the support shaft (15,16) has (Sutliff Fig 3 element 17 "Each drill string joint 14 includes an upper sub 15 and a lower sub 16. The upper sub has an internally threaded box 17 which is adapted to be screwed onto the threaded pin 18") an accommodating cavity (51) and a forward end and a rearward end formed at both ends of the accommodating cavity (51), a rotation center (34) of the rotation structure (fig. 2) is located in the accommodating cavity (51), and the rearward end of the support shaft (15,16) is capable of being driven by the radial force output by the offset driving portion, and the forward end and the drill bit are coaxially connected to the drill bit tail end. (Sutliff Col 2 line 55-58 "The lower sub 16 is provided with a central circulating fluid passage 51 which connects through a passage 52 in the upper socket ring 41 with the bore 19 of upper sub 15.") 





11 & 28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bargach et al. (US Pat No. 9464482).

	Claim 11
	Bargach teaches: A rotary guiding tool, wherein, comprising: (Bargach Fig.1 shows a rotary steerable guiding tool down hole.) a power unit having an output shaft capable of outputting a torque and an offset driving portion capable of outputting a radial force and/or an axial force; (Bargach Col 4 line 18-21 "threadably connected to a rotary drive component such as the output shaft of a mud motor or a rotary drill string that is driven by a rotary table or top drive of a drilling rig,") a transmission shaft connected with the output shaft (Bargach Fig 10. Col 12 line 51-55 "FIG. 10 illustrates another application for the drilling of oil and gas wells and shows an embodiment where an output of a dynamically variable displacement axial piston pump can be connected by a hydraulic line to a hydraulic motor, thereby forming a hydraulic transmission.") a support shaft connected with the transmission shaft through a rotation structure, a rotation axis of the rotation structure is perpendicular to an axis of the output shaft, the support shaft has (Bargach col 16 line 34-37 "The angular displacement of the bit 12 is equal and opposite to the angular displacement of the lever arm 87 by means of the action of the hinge.") an inner wall defining an accommodating cavity, and a forward end and a rearward end formed at both ends of the accommodating cavity, (Bargach col 13 line 23-24 "Drilling mud is pumped down the inside of the drill string 14,") a rotation center of the rotation structure is located in the accommodating cavity, and the rearward end of the support shaft is capable of being driven by the radial force output by the offset driving portion; and (Bargach Fig 3 element 3, examiners note, the rotation center is in the tubular of the pipe with the support shaft being driven by a Kelly or top drive)  a drill bit having a drill bit tail end, the drill bit and the forward end of the support shaft are connected to the drill bit tail end. (Bargach Fig 3 Element 12)

	Claim 28
	Bargach teaches that: The rotary guiding tool of claim 11, wherein, a shortest distance between the rotation center and the drill bit tail end is not greater than 3.5 times of a maximum radial dimension of the support shaft. (Bargach Fig 4 Elements 3 (rotation center), 12 (Bit tail end)).


Claim Rejections- 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections
set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Non-obviousness.

Claim(s) 14,17,21,26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sutliff (US Pat no. 3733853) in view of Tessari (US pub no. 20040045741 A1). 

	Claim 14

	Sutliff teaches: The rotary guiding tool of claim 13, including the first groove (internal portion of 43) and the first protrusion (Sutliff Fig 3 Element 28 col 2 line 8-10 "An upper portion of the lower sub 16 is tooled away to leave a male spline section 28) but doesn’t teach the surface hardness or the treatment of the joint in relation to each other. 

	Tessari teaches though: wherein, a surface hardness of an element is greater than a surface hardness of another element (Tessari [0048] "Excess wear can be avoided by use of various forms of wear protection such as for example the introduction of wear resistant material to the bend.) 
	
	One of ordinary skill in the art would have recognized that applying the known technique of Tessari to Sutliff would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Tessari to the teaching of Sutliff would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate wear resistance. Further, applying wear resistance to Sutliff with the joint and protrusion, would have been recognized by one of ordinary skill in the art as resulting in an improved system that would add longevity to the downhole tool.

	Claim 17

	Sutliff teaches that: The rotary guiding tool of claim 14, wherein, the rotation joint (43) furthercomprises a third protrusion formed at an end, distal from the forward end of the support shaft (15,16), of the connection key, the third protrusion has a second truncated spherical surface portion that is concentric with the first truncated spherical surface portion, (Sutliff Fig 3 col 2 line 8-11 "An upper portion of the lower sub 16 is tooled away to leave a male spline section 28 having three male splines 29 radiating therefrom in equally circumferentially spaced relation") the support shaft (15,16) has a third groove, and the third groove and the third protrusion cooperate at a second cross section spherical surface portion to form a spherical pair (Sutliff Fig 3 col 2 line 8-11 "An upper portion of the lower sub 16 is tooled away to leave a male spline section 28 having three male splines 29 radiating therefrom in equally circumferentially spaced relation")

	Claim 21

	Sutliff teaches that: The rotary guiding tool of claim 14, wherein, an end of the flexiblemember is mounted on a fixed portion of the support shaft (15,16), the other end of the flexible member is supported by a support portion of the transmission shaft, and the rotation center (34) of the rotation structure is located between the fixed portion and the support portion. (Sutliff Fig 3 Element 16 Col 2 line 4-8 "The lower sub 16 terminates at its lower end in an externally threaded pin section 26 which is adapted to screw into an internally threaded box section 27 such as is provided on the upper end of drill collar 12 of drill string 10 shown in FIG.1)

	Claim 26

	Sutliff teaches that: The rotary guiding tool of claim 14, wherein, further comprising anannular pressure balance portion connecting the inner wall of the support shaft (15,16) and an outer wall of the transmission shaft, a portion of the inner wall of the support shaft (15,16), a portion of the outer wall of the transmission shaft and an inner surface of the pressure balance portion jointly define a medium cavity (51). (Sutliff Fig 3 Element 46 Col 2 line 37-42 "Suitable O-rings 44 and 45 are provided in socket rings 41 and 42 for sealing off the space 46 within the counter bore 20 opposite the 40 ball 43 to prevent contamination of lubricant injected into this space through an aperture 47 formed in the upper sub 15 and normally closed by a plug 48.")



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas D Wlodarski whose telephone number is (571)272-3970. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


	/NICHOLAS NMN WLODARSKI/               Examiner, Art Unit 3672                                                                                                                                                                                         
/ABBY J FLYNN/Supervisory Patent Examiner, Art Unit 3672